 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     GABRIEL SOLIS,                           )   NO. CV 19-2493-ODW (KS)
11                                            )
                         Petitioner,
12                                            )
               v.                             )   ORDER ACCEPTING FINDINGS AND
13                                            )   RECOMMENDATIONS OF UNITED
14   M.E. SPEARMAN, Warden,                   )   STATES MAGISTRATE JUDGE
                                              )
15                   Respondent.              )
16   _________________________________

17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of Habeas
19   Corpus (“Petition”), all of the records herein, the Report and Recommendation of United
20   States Magistrate Judge (“Report”), and Petitioner’s Objections to the Magistrate Judge’s
21   Report and Recommendation (“Objections”). Pursuant to 28 U.S.C. § 636(b)(1)(C) and
22   Federal Rule of Civil Procedure 72(b), the Court has conducted a de novo review of those
23   portions of the Report to which objections have been stated. Having completed its review, the
24   Court accepts the findings and recommendations set forth in the Report.
25   \\
26   \\
27   \\
28   \\
 1         Accordingly, IT IS ORDERED that: (1) the Petition is DENIED; and (2) Judgment
 2   shall be entered dismissing this action with prejudice.
 3
 4   DATED: February 12, 2020
 5                                                             ________________________________
 6                                                                     OTIS D. WRIGHT, II
                                                               UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
